Per Curiam:

The motion to proceed in forma pauperis is granted. It appears that on a motion to vacate an order approving a supersedeas bond given on the appeal to the Circuit Court of Appeals, the appeal was dismissed for failure of appellants to produce the surety on the bond as required by the court, and later the Circuit Court of Appeals denied appellants’ motion to vacate that order of dismissal. The petition for certiorari is granted and the order of dismissal is reversed upon the ground that while the failure to produce the surety for examination was an adequate reason for vacating the approval of the supersedeas bond, it did not justify the dismissal of the appeal.